United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
A.C., Appellant
and
SMALL BUSINESS ADMINISTRATION,
OFFICE OF DISASTER ASSISTANCE,
Herndon, VA, Employer
__________________________________________

)
)
)
)
)
)
)
)
)

Appearances:
Alan J. Shapiro, Esq., for the appellant1
Office of Solicitor, for the Director

Docket No. 18-1406
Issued: April 15, 2019

Case Submitted on the Record

DECISION AND ORDER
Before:
CHRISTOPHER J. GODFREY, Chief Judge
PATRICIA H. FITZGERALD, Deputy Chief Judge
VALERIE D. EVANS-HARRELL, Alternate Judge

JURISDICTION
On July 12, 2018 appellant, through counsel, filed a timely appeal from a May 25, 2018
merit decision of the Office of Workers’ Compensation Programs (OWCP). Pursuant to the
Federal Employees’ Compensation Act2 (FECA) and 20 C.F.R. §§ 501.2(c) and 501.3, the Board
has jurisdiction over the merits of this case.3

1
In all cases in which a representative has been authorized in a matter before the Board, no claim for a fee for legal
or other service performed on appeal before the Board is valid unless approved by the Board. 20 C.F.R. § 501.9(e).
No contract for a stipulated fee or on a contingent fee basis will be approved by the Board. Id. An attorney or
representative’s collection of a fee without the Board’s approval may constitute a misdemeanor, subject to fine or
imprisonment for up to one year or both. Id.; see also 18 U.S.C. § 292. Demands for payment of fees to a
representative, prior to approval by the Board, may be reported to appropriate authorities for investigation.
2

5 U.S.C. § 8101 et seq.

3
The Board notes that following the May 25, 2018 decision, OWCP received additional evidence. However, the
Board’s Rules of Procedure provides: “The Board’s review of a case is limited to the evidence in the case record that
was before OWCP at the time of its final decision. Evidence not before OWCP will not be considered by the Board
for the first time on appeal.” 20 C.F.R. § 501.2(c)(1). Thus, the Board is precluded from reviewing this evidence for
the first time on appeal. Id.

ISSUE
The issue is whether appellant has met her burden of proof to establish a traumatic injury
in the performance of duty on September 1, 2017, as alleged.
FACTUAL HISTORY
On September 27, 2017 appellant, then a 49-year-old loss verifier/construction analyst,
filed a traumatic injury claim (Form CA-1) alleging that, on September 1, 2017, she fell at her
home/duty station office when her foot got caught on the printer cord while taking work-related
paperwork from her printer to her desk while in the performance of duty. She reported injuries to
her right hip, low back, buttocks, leg, left forehead, and spine. Appellant stopped work on
September 18, 2017.
On September 27, 2017 the employing establishment issued appellant an executed
authorization for examination and/or treatment (Form CA-16), which indicated that she was
authorized to seek medical treatment for her September 1, 2017 multiple contusions on right hip,
low back, buttocks, leg, left forehead, and spine.
In a September 27, 2017 emergency department note, Dr. Geertruida Kints, a Boardcertified emergency medicine specialist, diagnosed lumbar back pain. She noted that appellant
related falling and landing on her right hip on September 1, 2017. On September 17, 2017
appellant’s back locked up when she went to get into her car. On September 19, 2017 she sought
chiropractic treatment because her pain had worsened. A September 27, 2017 x-ray evaluation of
appellant’s lumbar spine x-ray revealed degenerative changes and a bone fragment involving the
anterior superior endplate of L4. A computerized tomography (CT) scan revealed no acute fracture
of the lumbar spine, but multilevel degenerative end-plate changes.
In an October 5, 2017 report, Dr. Maleshaea Hopkins an osteopath and family practitioner,
reported that appellant was seen for head, back, leg, and right hip injuries which occurred one
month prior. Appellant reported working in her home office on September 1, 2017 when, after
retrieving a paper from the printer, she tripped over the printer cord and fell forward. She hit the
right side of her head on the corner of the chair, her right hip on the floor/corner of the desk, and
her back on the corner of the file cabinet. Appellant’s right upper arm and face (left) then struck
the floor. She indicated that she had a bruise on her head, her right hip, and buttocks area.
Appellant noted reporting her injury to her supervisor and continuing to work for the next two
weeks using a back brace and ice packs. On September 16, 2017 she had immobilizing back pain
when she was seated at her desk and attempted reaching across it. On September 19, 2017
appellant went to the emergency room for an anxiety attack, but was so distraught, that she did not
mention her September 1, 2017 fall. She also saw a chiropractor for treatment on September 18,
20, 22, and 25, 2017. Because her pain increased, she returned to the emergency room on
September 27, 2017. Appellant indicated that she had been using a heating pad, topical pain relief
creams, bed rest, and limited walking. She also reported not taking muscle relaxers due to fear of
dependency. Dr. Hopkins diagnosed lumbago.
In an October 5, 2017 attending physician’s report (Form CA-20), Dr. Hopkins noted
appellant’s September 1, 2017 trip and fall over a printer cable and diagnosed lumbago and
neuritis. He checked a box marked “yes,” indicating that the diagnosed conditions were caused or
aggravated by the September 1, 2017 employment incident.
2

In an October 18, 2017 report, Dr. Jamie Varney, a Board-certified family practitioner,
reported that appellant indicated that her symptoms were acute, traumatic, and began 38 “years”
prior as a result of a fall on the hip which occurred at home. He provided examination findings
and an assessment of trochanteric bursitis, unspecified hip. Dr. Varney indicated that the x-rays
of the hip showed mild degenerative changes and spurring over the trochanter. He opined that
appellant’s current hip symptoms were easily explained by normal wear and tear and
inflammation. Dr. Varney also provided an assessment of intervertebral disc degeneration, lumbar
region, as noted on the lumbar spine x-rays and CT of the lumbar spine. He opined that he did not
suspect a significant acute injury to the lumbar spine. Dr. Varney noted that appellant had been
evaluated over the years for musculoskeletal complaints and had previously been diagnosed with
some psychiatric conditions, for which she no longer takes medication. A copy of the October 18,
2017 x-ray of bilateral hips, which were negative, was provided.
In an October 2, 2017 statement, M.K., a supervisor, noted that appellant’s duty station
was in her home, that she had work-related equipment at her duty station, and that she was placed
into paid status on August 30, 2017 in response to Hurricane Harvey. He indicated that appellant
only needed the iPad and cell phone issued to her to complete her assignments. M.K. verified that
on September 1, 2017 appellant had called her Team Lead, M.H., to report her fall. He noted that
appellant continued to work 10 hours per day, 7 days per week and that she had requested leave
on September 7 and 8, 2017 to move to Kentucky. In a September 17, 2017 e-mail to M.H.,
appellant advised that she had injured her back on September 16, 2017 when she turned in her desk
chair. She was placed on leave status and went to the chiropractor. M.K noted that e-mails from
appellant also documented that she was recovering from gallbladder surgery and had many medical
issues. He related that appellant’s chiropractor released her on September 25, 2017 for a six-hour
return to work on September 25, 2017, but that she worked only four hours on September 26, 2017
and then stopped. M.K. also noted that appellant had indicated in a September 26, 2017 e-mail
that she had pulled her back when opening a car door.
In a development letter dated October 23, 2017, OWCP informed appellant that the
evidence of record was insufficient to establish her traumatic injury claim. It advised appellant of
the type of factual and medical evidence needed and provided a questionnaire for her completion.
OWCP afforded her 30 days to submit the necessary evidence.
In response OWCP received an October 20, 2017 admission/outpatient registration form
and October 20, 2017 laboratory results.
On November 17, 2017 OWCP received a narrative statement from appellant. She
indicated that, on September 1, 2017, she was working in her home office and after picking up the
employer’s forms which she had printed, her foot got caught on the printer cord and she fell
towards her desk, which was approximately five feet from the printer. She indicated that she had
told her supervisor, M.K., on September 1, 2017 that she had fallen and was injured pretty badly.
She noted that her supervisor told her to keep working the best she could. Appellant indicated that
she had remained focused on her emergency response work and did not take care of her own needs
until two weeks later when her back snapped and she had immobilizing pain. She thought a quick
chiropractic adjustment would resolve the pain, but her back injury was worse than she thought.
Appellant reported going to the chiropractor on September 18, 2017, and that she tried to return to
work the following week, but that her pain escalated and she could not work. She noted that after
her supervisor asked if it was work related, she remembered her September 1, 2017 fall. Appellant
indicated that the delayed pain and injury response must have been caused by the fall and working
3

in a sedentary position for 11 to 12 hours per day until her back snapped and she was immobilized
with pain. She reported that, after her fall on September 1, 2017, she had applied ice packs for the
goose-egg injury on her left front forehead and low back, and used an elastic back support.
Appellant noted using ice packs for a few days. She reported that the chiropractic treatment did
not help and that the pain in her low back, hips, legs, arm, and head progressively worsened.
Appellant also provided her recollection of the September 1, 2017 telephone conversation she had
with M.H. She also clarified that she turned in her chair while working and injured her back on
September 15, 2017, and that her back snapped with immobilizing pain the next day,
September 16, 2017, when she attempted to get in her car.
By decision dated November 17, 2017, OWCP denied appellant’s claim, finding that the
September 1, 2017 incident occurred, as alleged. It noted that she had not responded to its
development questionnaire.
OWCP continued to receive medical evidence. In a September 18, 2017 report,
Dr. Steven M. Harrison, a chiropractor, noted that appellant had complaints of pain and stiffness
in her low back and hip regions. Appellant reported no particular precipitating event for her low
back and hip complaints, but indicated that they were an exacerbation of chronic complaints.
Appellant reported that her job required prolonged sitting (10 to 12 hours per day). She also noted
that she had gall bladder surgery approximately two months prior and had past multiple injuries
from skiing and other activities. Dr. Harrison provided an assessment of sacroiliitis and performed
a mild spinal manipulation.
Chart notes dated September 20, 22, 25, and 29, 2017 from Dr. Harrison were also
provided. In his September 29, 2017 report, Dr. Harrison noted that appellant indicated that her
complaints were from a work-related fall. He also noted that she tried to work on Tuesday, but
her pain became so severe that after four hours she had to stop work. Dr. Harrison indicated that
appellant had been seen in the emergency room on September 27, 2017. He reviewed the
September 27, 2017 x-ray report of the lumbar spine and CT scan report of the lumbar spine.
Dr. Harrison continued to diagnosis sacroiliitis. He also opined that appellant should not work.
On November 28, 2017 OWCP received a request for a telephonic hearing before an
OWCP hearing representative. The telephonic hearing was held on April 12, 2018.
By decision dated May 25, 2018, an OWCP hearing representative affirmed the
November 17, 2017 decision.
LEGAL PRECEDENT
An employee seeking benefits under FECA has the burden of proof to establish the
essential elements of his or her claim, including the fact that the individual is an employee of the
United States within the meaning of FECA, that the claim was timely filed within the applicable
time limitation period of FECA,4 that an injury was sustained in the performance of duty as alleged,
and that any disability or medical condition for which compensation is claimed is causally related

4

S.B., Docket No. 17-1779 (issued February 7, 2018); J.P., 59 ECAB 178 (2007); Joe D. Cameron, 41 ECAB
153 (1989).

4

to the employment injury.5 These are the essential elements of each and every compensation claim,
regardless of whether the claim is predicated upon a traumatic injury or an occupational disease.6
To determine whether a federal employee has sustained a traumatic injury in the performance of
duty, it first must be determined whether fact of injury has been established. There are two
components involved in establishing fact of injury. First, the employee must submit sufficient
evidence to establish that he or she actually experienced the employment incident at the time,
place, and in the manner alleged. Second, the employee must submit medical evidence to establish
that the employment incident caused a personal injury.7
An employee’s statement that an injury occurred at a given time and in a given manner is
of great probative value and will stand unless refuted by strong or persuasive evidence.8 Moreover,
an injury does not have to be confirmed by eyewitnesses. The employee’s statement, however,
must be consistent with the surrounding facts and circumstances and her subsequent course of
action. An employee has not met his or her burden of proof to establish the occurrence of an injury
when there are such inconsistencies in the evidence as to cast serious doubt upon the validity of
the claim. Circumstances such as late notification of injury, lack of confirmation of injury,
continuing to work without apparent difficulty following the alleged injury, and failure to obtain
medical treatment may, if otherwise unexplained, cast doubt on an employee’s statement in
determining whether a prima facie case has been established.9
OWCP’s procedures address off-premises injuries sustained by workers at home as
follows:
“Ordinarily, the protection of [FECA] does not extend to the employee’s home, but
there is an exception when the injury is sustained while the employee is performing
official duties. In situations of this sort, the critical problem is to ascertain whether
at the time of injury the employee was in fact doing something for the employing
establishment. The official superior should be requested to submit a statement
showing -(a) What directives were given to or what arrangements had been made with
the employee for performing work at home or outside usual working hours;
(b) The particular work the employee was performing when injured; and

5

J.M., Docket No. 17-0284 (issued February 7, 2018); R.C., 59 ECAB 427 (2008); James E. Chadden, Sr., 40
ECAB 312 (1988).
6

K.M., Docket No. 15-1660 (issued September 16, 2016); L.M., Docket No. 13-1402 (issued February 7, 2014);
Delores C. Ellyett, 41 ECAB 992 (1990).
7

M.H., Docket No. 18-1737 (issued March 13, 2019); T.H., 59 ECAB 388 (2008).

8

C.R., Docket No. 18-1332 (issued February 13, 2019); Gregory J. Reser, 57 ECAB 277 (2005).

9

See L.G., Docket No. 16-0856 (issued August 12, 2016); Betty J. Smith, 54 ECAB 174 (2002).

5

(c) Whether the official superior is of the opinion the employee was
performing official duties at the time of the injury, with appropriate
explanation for such opinion.”10
ANALYSIS
The Board finds that the case is not in posture for decision.
The Board has reviewed the evidence of record and finds that there is sufficient factual
evidence to establish that appellant tripped over a printer cord and fell on September 1, 2017 at
her home duty station.
The evidence reflects that appellant had reported the September 1, 2017 trip and fall to her
supervisor on September 1, 2017, the day of the alleged injury. Appellant also offered an
explanation in her November 16, 2017 response to OWCP’s questionnaire as to how the claimed
September 1, 2017 injury occurred and why she forgot to report the incident when she sought
treatment from her chiropractor approximately two weeks later. She related that she initially
attempted treatment of her symptoms with ice, pain cream, elastic bands, etc., and focused on
completing her emergency response work. However, appellant noted back pain while turning in
her chair on September 15, 2017 and having immobilizing back pain the next day, for which she
sought chiropractic treatment.
The medical evidence following appellant’s initial chiropractic care also provides a history
of injury generally consistent with appellant’s account of events. This includes the September 27,
2017 emergency room report, and the medical evidence from Dr. Hopkins dated October 5, 2017
and from Dr. Varney dated October 18, 2017. Additionally, Dr. Harrison, the chiropractor, noted
in his September 29, 2017 report that appellant indicated that her complaints stemmed from a
work-related fall.
Based upon the evidence of record, the Board finds that appellant adequately described the
circumstances of the September 1, 2017 employment incident. An employee’s statement alleging
that an injury occurred at a given time and in a given manner is of great probative value and will
stand unless refuted by strong or persuasive evidence.11 As such, the Board finds that the evidence
of record is sufficient to establish that the claimed September 1, 2017 incident occurred in the
performance of duty, as alleged.12
Given that appellant has established the September 1, 2017 incident, the question becomes
whether this incident was sustained in the performance of duty and caused an injury.13 The record

10

Federal (FECA) Procedure Manual, Part 2 -- Claims, Performance of Duty, Chapter 2.804.5(f)(1) (August 1992);
see S.K., Docket No. 18-0478 (issued January 2, 2019); see also S.F., Docket No. 09-2172 (issued August 23, 2010).
11

See R.E., id.; Caroline Thomas, 51 ECAB 451 (2000).

12

James R. Flint, Docket No. 05-0587 (issued June 10, 2005).

13

See Willie J. Clements, 43 ECAB 244 (1991).

6

does not reflect that OWCP has developed the issue of whether the accepted incident occurred in
the performance of duty, as required by its procedures.14
Thus, the Board will set aside OWCP’s May 25, 2018 decision and remand the case for
further development of the evidence.15 Following this and other such development as deemed
necessary, OWCP shall issue a de novo decision.16
CONCLUSION
The Board finds that the case is not in posture for decision.
ORDER
IT IS HEREBY ORDERED THAT the May 25, 2018 decision of the Office of Workers’
Compensation Programs is set aside and the case is remanded for further proceedings consistent
with this opinion.
Issued: April 15, 2019
Washington, DC

Christopher J. Godfrey, Chief Judge
Employees’ Compensation Appeals Board

Patricia H. Fitzgerald, Deputy Chief Judge
Employees’ Compensation Appeals Board

Valerie D. Evans-Harrell, Alternate Judge
Employees’ Compensation Appeals Board

14

Supra note 8.

15

T.F., Docket No. 12-0439 (issued August 20, 2012).

16

The Board notes that the employing establishment issued a Form CA-16 authorizing medical treatment. A
properly executed CA-16 form authorization may constitute a contract for payment of medical expenses to a medical
facility or physician, when properly executed. The form creates a contractual obligation, which does not involve the
employee directly, to pay for the cost of the examination/treatment regardless of the action taken on the claim. See
20 C.F.R. § 10.300(c); Tracy P. Spillane, 54 ECAB 608 (2003); P.R., Docket No. 18-0737 (issued November 2, 2018);
F.M., Docket No. 17-1547 (issued November 2, 2018); S.G., Docket No. 18-0209 (issued October 4, 2018).

7

